 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MILORAD OLIC,                                       No. 2:16-cv-2128-KJM-EFB P
11                         Plaintiff,
12            v.                                          ORDER
13    R. CHACON, et al.,
14                         Defendants.
15

16           Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, has filed a motion for relief from judgment.

18           This case was closed on February 27, 2019, and judgment was duly entered. ECF Nos.

19   38, 39. After filing a notice of appeal, ECF No. 40, plaintiff filed a “motion for relief,” which the

20   court construes as a motion for relief from judgment pursuant to Rule 60(b) of the Federal Rules

21   of Civil Procedure, ECF No. 43. The motion is denied. When a Rule 60(b) motion is filed in the

22   district court after a notice of appeal has been filed, the district court is without jurisdiction to

23   entertain the motion. Katzir Floor & Home Designs, Inc. v. M- MLS.com, 394 F.3d 1143, 1148

24   (9th Cir. 2004).

25           Accordingly, the court lacks jurisdiction to grant the relief requested in the motion and the

26   Clerk shall terminate docket entry number 43.

27           So ordered.

28   DATED: April 19, 2019.
                                                               UNITED STATES DISTRICT JUDGE
